MEMORANDUM **
Gregorio C. Funtanilla, Jr. appeals pro se the district court’s summary judgment for defendants in his civil rights action alleging that prison officials failed to protect him from attack by other inmates. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir.1986), and we affirm.
*611The district court properly found that Funtanilla’s claims that accrued before September 30, 1995, were time-barred. See Johnson v. State of Cal., 207 F.3d 650, 654 (9th Cir.2000) (per curiam).
With respect to claims accruing after September 30, 1995, because no triable issue exists that Gomez or Kalvelage had personal knowledge that Funtanilla, as a sex offender, was at risk for inmate attack, the district court did not err by granting summary judgment for these defendants. See Berg, 794 F.2d at 460. The district court also properly granted summary judgment for Taylor because she recommended that Funtanilla be transferred, and the record shows no triable issue that she acted with deliberate indifference. See id. at 462.
Because the denial of discovery did not clearly result in actual and substantial prejudice to Funtanilla, the district court did not abuse its discretion by denying his motion for discovery. See Sablan v. Dep’t of Fin. of the N. Mariana Islands, 856 F.2d 1317,1321 (9th Cir.1988).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.